Citation Nr: 0835318	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-22 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected tinea pedis with calluses.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected right foot condition.  


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

Jessica A. Gray, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1998 to 
September 2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  That decision granted service 
connection for tinea pedis with calluses assigning a 
noncompensible evaluation, and for a right foot condition 
assigning a 10% evaluation, effective from September 12, 
2002.  The appellant appealed the decision to BVA, and the 
case was referred to the Board for appellate review.

The veteran was afforded a hearing before a Decision Review 
Officer (DRO) at the RO in Milwaukee, Wisconsin in February 
2006.  A copy of the hearing transcript is of record and has 
been reviewed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's tinea pedis is characterized by periodic 
episodes of itchy, irritated, moist skin between the toes, 
significant maceration and whitening of the skin, thickened, 
discolored toenails, and callus formation affecting less than 
3 percent of total skin area and 0 percent of exposed skin 
area, requiring topical ointments and treatment with pumice 
stone.

3.  The veteran's right foot condition is characterized by 
periodic pain, swelling, and tenderness of the proximal 
medial dorsum of the right foot that does not prevent the 
veteran from engaging in his profession or recreational 
activities.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for tinea 
pedis with calluses have not been met.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 
7813, 7806 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for a right foot condition have not been met.  38 
U.S.C.A. §1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.71a, 
Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The law requires VA to make reasonable efforts to notify and 
assist veterans in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the veteran is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1) (as amended, 
effective May 30, 2008).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

For increased-compensation claims, section 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate the claims, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Florez v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from no compensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

Nevertheless, in this case, the veteran is challenging the 
initial evaluation assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490-91.  The veteran was 
provided with notice letters in October 2003, November 2003, 
April 2005, March 2006, April 2007 and May 2008.  Because the 
notice that was provided to the veteran before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development 
of his claims.  This includes assisting the veteran in 
procuring service treatment records and other relevant 
treatment records and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, VA 
obtained the veteran's service treatment records and all 
available private treatment records.  Additionally, the 
veteran was afforded VA examinations in January 2004, with an 
addendum in June 2004, and in May 2007.  The veteran also 
provided testimony regarding his claimed disabilities at a 
hearing before a DRO at the RO in February 2006.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them with 
the July 2007 statement of the case (SOC), as well as the 
July 2008 supplemental statement of the case (SSOC).  The SOC 
and SSOC informed the veteran and his representative of the 
laws and regulations relevant to the veteran's claims.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of his claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



II.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown-that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings-does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).  


1.  Tinea Pedis with Calluses

Diagnostic Code 7813 provides ratings for dermatophytosis (or 
ringworm) in various locations on the body, including the 
feet (tinea pedis) and the nails (tinea unguium).  Diagnostic 
Code 7813 provides that dermatophytosis is to be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), or dermatitis (Diagnostic Code 7806), depending upon 
the predominant disability.  38 C.F.R. § 4.118.  In this 
case, as the veteran's tinea pedis is not productive of 
disfigurement or scars, it has been rated under the criteria 
of Diagnostic Code 7806.

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema and for other skin conditions by analogy.  Diagnostic 
Code 7806 provides that a skin condition that involves less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas, and which required no more than topical 
therapy during the past 12-month period, is rated 
noncompensably (0 percent) disabling.  A skin condition that 
involves at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent 
of exposed areas, or which required intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than six weeks during the 
past 12-month period, is rated 10 percent disabling.  A skin 
condition that involves 20 to 40 percent of the entire body, 
or 20 to 40 percent of exposed areas, or which required 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period, is 
rated 30 percent disabling.  A skin condition that involves 
more than 40 percent of the entire body, or more than 40 
percent of exposed areas, or which required constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period, is 
rated 60 percent disabling.  38 C.F.R. § 4.118. 

Service connection was granted in a May 2006 rating decision 
for bilateral tinea pedis with calluses from September 2, 
2002, the day after the veteran was discharged from the 
military.  Utilizing the criteria of Diagnostic Codes 7813 
and 7806, the RO assigned a noncompensible rating on the 
basis that the veteran's condition involved less than 5 
percent of his body, and no more than topical therapy had 
been required during the past 12 months.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a compensable evaluation for his 
tinea pedis with calluses.  

The veteran's enlistment examination indicates that the 
veteran had experienced calluses on his feet, especially on 
the heels, prior to entering the military.  Service treatment 
records note treatment for tinea pedis in December 1998, 
calluses and fungal infection in February 1999, and foot pain 
caused by fungal infection and calluses in June 2000.  Upon 
his release from active duty in, the discharge examiner noted 
no abnormalities or complaints related to the veteran's feet.

At his January 2004 VA examination, the veteran described his 
chronic fungal infection affecting both feet, sometimes 
causing cracking and bleeding between his toes, which he 
treated with over-the-counter medications.  The veteran 
further stated that the over-the-counter treatments were 
effective.  The condition seemed to be worse during the 
summer and winter.  The veteran also described his history of 
calluses, stating that though he experienced minor calluses, 
mostly on his heels prior to his military service; they 
worsened while he was on active duty.  The veteran claimed he 
wore over-the-counter shoe inserts to cushion his feet.

In the June 2004 addendum, that the veteran reported flare-
ups of his condition with heat and increased perspiration.  
The examiner noted that no cracking, drying or other lesions 
were observed on either foot upon examination.  The skin was 
warm, soft, and of normal color.  There was no tenderness or 
redness, evidence of ulceration, scars, scratching, or other 
disfigurement.  The examiner concluded that the veteran's 
calluses were well managed with cushioned shoe inserts, and 
that he exhibited no active tinea pedis lesions upon 
examination.

In a private medical record from October 2005, the veteran 
described itchy, irritated, moist skin between his fourth and 
fifth toes bilaterally.  Over-the-counter anti-fungal 
treatments had not been beneficial.  Upon examination, the 
physician noted significant maceration and whitening of the 
skin between the veteran's fourth and fifth digits, 
consistent with tinea pedis.  The record indicates that at 
that time, the veteran also had large, very hard calluses on 
the medial aspect of both first toes.  The veteran was 
prescribed topical medications and advised on callus 
treatment.

The veteran underwent another VA examination in May 2007.  At 
that time, the veteran reported that he continued to pumice 
the calluses on his feet, and used a topical cream once or 
twice a week.  The veteran further reported that he could not 
afford the oral medication to treat his feet.  The examiner 
noted that the veteran's tinea pedis was characterized by 
interdigital purritus and weeping with flaking and scaling.  
The veteran's calluses, the examiner stated, have been over 
the heels and balls of the feet and over the medial plantar 
aspect of his large toes.  The examiner also noted that the 
veteran was experiencing tinea unguium of the right second 
and fifth, and the left first and fifth toenails.  The 
examiner characterized the veteran's callus formation as 
moderate, and stated that his tinea pedis involved less than 
3 percent of his total skin area, and 0 percent of his 
exposed skin.

Based upon the evidence described above, the Board finds that 
the veteran's tinea pedis with calluses most closely fits 
within the criteria of the currently assigned noncompensible 
disability evaluation.

To attain a rating of 10 percent under Diagnostic Codes 7813 
and 7806, the evidence would have to demonstrate that the 
veteran's condition affected more than five percent of his 
body, or that his condition required the use intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs to treat the condition for a period 
of less than six weeks in the previous 12 months.

The Board has considered whether an increased evaluation 
would be in order under other diagnostic codes.  As the 
veteran does not exhibit disfigurement of the head, face, or 
neck; nor does he claim that his condition has caused any 
scars; the Board finds that Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, or 7805 are not applicable.  Therefore, the 
Board concludes that Diagnostic Codes 7813 and 7806 are the 
codes most applicable to the veteran's observed 
symptomatology.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  In this case, the Board finds that at no time since 
the effective date of service connection for tinea pedis, has 
the veteran met or nearly approximated the criteria for a 
compensable rating.  While tinea pedis has persisted, at no 
time has more than 5 percent of the veteran's body been 
affected, nor has the veteran required more than topical 
therapy to treat his condition.  A compensable rating is not 
warranted for any time period following the grant of service 
connection.  Accordingly, the Board concludes that staged 
ratings are not for application in this case.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected tinea pedis 
with calluses has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
erectile dysfunction under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In conclusion, for the reasons and bases expressed above, the 
Board concludes that the criteria for a compensable 
disability rating for the veteran's tinea pedis have not been 
met.  The benefit sought on appeal is accordingly denied.


2.  Right Foot Condition

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints due to a healed injury are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59.

Diagnostic Code 5284 provides ratings for residuals of 
miscellaneous foot injuries not otherwise covered by 
schedular criteria.  Moderate residuals of foot injuries are 
rated 10 percent disabling; moderately severe residuals of 
foot injuries are rated 20 percent disabling; and severe 
residuals of foot injuries are rated 30 percent disabling.  A 
Note to Diagnostic Code 5284 provides that foot injuries with 
actual loss of use of the foot are to be rated 40 percent 
disabling.  38 C.F.R. § 4.71a.

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).  Use of terminology such as 
"severe" by VA examiners and others, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).

Service connection was granted for a Lisfranc's injury with 
degenerative changes of the right foot in a May 2006 rating 
decision, effective from September 2, 2002, the day after the 
veteran was discharged from the military.  Utilizing the 
criteria of Diagnostic Code 5284, the RO assigned a 10 
percent rating on the basis that the veteran demonstrated a 
moderate disability.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
right foot condition at this time.  

The veteran's service treatment records indicate that the 
veteran was seen in April 2002, for complaints of foot pain 
after an injury.  X-rays were negative for dislocation or 
fracture.  The veteran was diagnosed with a forefoot strain.  
The veteran reported that the foot was still symptomatic at 
the time of his discharge examination.  

At the January 2004 VA examination the veteran complained of 
almost daily stiffness, swelling, and dull aching discomfort 
in his medial dorsal right foot.  The veteran reported no 
daily treatment, including the use of oral medication.  Upon 
examination, the veteran exhibited full range of motion in 
his ankles and feet.  He was able to run in place, walk on 
heels and toes, and do squat.  The examiner noted no 
deformity or swelling, and no tenderness with palpation of 
any joint.  X-rays revealed normal alignment with 
preservation of the joint spaces.  The examiner noted that 
the veteran's disability did not impede his range of motion 
or his ability to perform work.  

A December 2004 medical record noted the veteran's complaints 
of right foot pain that had been present for several months.  
Upon examination, the examiner noted that the veteran was 
experiencing some trace swelling over the dorsum of the right 
foot, especially over the base of the first and second 
metatarsals.  X-rays of the foot revealed no acute fracture, 
dislocation, or osseous tissue abnormality, but did show some 
degenerative changes.  A bone scan from December 2004 showed 
findings compatible with a stress fracture in the right 
midfoot region of the navicular.

At a follow-up appointment in February 2005, the examiner 
noted that the proximal end of the right first and second 
metatarsals, and the navicular bone were tender to deep 
palpation.  X-rays revealed minor degenerative arthritic 
changes, unchanged from the findings of December 2004.  The 
veteran was later prescribed a walking boot to treat the 
navicular fracture.  

A CT scan in March 2005 revealed no fracture or other osseous 
abnormality of the right navicular.  Nor was there any 
osseous or joint abnormality of the veteran's hindfoot, 
midfoot, or forefoot.  At an examination one week later, the 
physician noted tenderness, pain and discomfort over the 
right midfoot, which was attributed to a probable Lisfranc 
injury.  The veteran was referred for an MRI, which was 
conducted in March 2005.  The MRI results included focal 
edema, sclerosis, and apparent degenerative changes about the 
first proximal medial cuneiform and distal medial navicular 
joint, and an intact Lisfranc ligament and tarsometatarsal 
joints with a normal marrow signal throughout.  The veteran's 
doctor later reviewed the MRI results and noted a mild 
diastasis between the base of the second metatarsal and the 
medial cuneiform, a subtle abnormality of the Lisfranc 
ligament, and a suggestion of early arthritis at the medial 
cuneiform navicular articulation.  

At his February 2006 hearing before a DRO, the veteran stated 
that he continued to have problems with his right foot 
swelling, especially when walking up stairs. 

A buddy statement received in March 2005 indicated that the 
veteran walked differently, and continued to complain of pain 
in his right foot ever since it was injured during his 
military service in Japan.

The veteran was afforded another VA examination in April 
2007, at which time the examiner noted his complaints of 
continued pain in his right foot, especially when pushing off 
or going up stairs.  On physical examination there was no 
pain, swelling, or tenderness of the proximal medial dorsum.  
There was no pain with additional manipulation of the foot.  
The examiner noted no significant abnormal weight bearing.  
The veteran's gait was also noted to be normal, and his arch 
adequately preserved.  X-rays of the veteran's foot were 
negative, but the abnormal results of the veteran's bone scan 
were noted as compatible with a subacute stress fracture or 
avascular necrosis.  The veteran reported that he was able to 
run one mile one to two times per week, and work out with his 
fellow recruits.  He stated that his foot has not really 
interfered with his activities of daily living or his 
training as a police recruit.  The veteran reported his 
ability to stand for upwards of an hour, walk a mile, and run 
a mile.  

Based upon the evidence described above, the Board finds that 
the veteran's right foot condition most closely fits within 
the criteria of the currently assigned 10 percent disability 
evaluation.  The veteran's foot disability involves only the 
area of his right navicular.  Though the veteran continues to 
experience intermittent pain, the Board finds that his 
condition has not substantially impacted the veteran's 
activities of daily living or his pursuit of a career.  
Taking into account all of the evidence of record, the 
veteran's symptomatology related to his service-connected 
right foot condition cannot accurately be characterized as 
moderately severe.  Increased severity of symptoms, and or 
additional functional limitations would have to be 
demonstrated to justify an increased disability rating.

The Board has considered whether an increased evaluation 
would be in order under other diagnostic codes.  As the 
veteran does not exhibit flatfoot, claw foot, malunion or 
nonunion of tarsal or metatarsal bones, or ankylosis,  the 
Board finds that Diagnostic Codes 5270, 5276, 5278, and 5283 
are not applicable.  Therefore, the Board concludes that 
Diagnostic Code 5284 is most applicable to the veteran's 
observed symptomatology.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's right foot condition 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions. However, the effect of the pain in the veteran's 
right foot is contemplated in the currently assigned 10 
percent disability evaluation under Diagnostic Code 5284. The 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  Therefore, the Board 
finds that the preponderance of the evidence is against a 
higher initial evaluation.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  In this case, the Board finds that at no time since 
the effective date of service connection for a right foot 
disorder, has the veteran met or nearly approximated the 
criteria for a higher rating.  Accordingly, the Board 
concludes that staged ratings are not for application in this 
case.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected right foot 
disorder has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
right foot disorder under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In conclusion, for the reasons and bases expressed above, the 
Board concludes that the criteria for a compensable 
disability rating for the veteran's right foot disorder  have 
not been met.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an initial compensable rating for service-
connected tinea pedis with calluses is denied.  

Entitlement to an initial rating in excess of 10 percent for 
a service-connected right foot condition is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


